Citation Nr: 0500754	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  96-28 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating higher than 10 percent prior to 
May 9, 1997, for post-traumatic stress disorder.

2.  Entitlement to service connection for coronary artery 
disease, to include as secondary to post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, which granted service connection for 
post-traumatic stress disorder, assigned an initial rating of 
10 percent, and assigned a rating of 70 percent effective May 
9, 1997.  Later, a 100 percent schedular rating was assigned 
for post-traumatic stress disorder from May 9, 1997.  
Consequently, the issue before the Board is the evaluation of 
the disability prior to the date of the 100 percent rating.  
This matter also comes before the Board on appeal from a May 
2000 rating decision of the same RO which denied entitlement 
to service connection for coronary artery disease.  

The Board considered these issues in August 2002 and denied 
both claims.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003, the Court granted a joint motion, vacating 
the Board's August 2002 decision and remanding the claims on 
appeal to the Board for compliance with the notice provisions 
of the Veterans Claims Assistance Act of 2000 (the VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) as 
interpreted in Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board remanded the issues on appeal to the RO in 
September 2003 so that additional treatment records could be 
obtained and proper VCAA notice could be sent to the veteran.  
All requested development was performed by the RO and the 
matter is properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.


2.  There is no medical evidence dated prior to May 9, 1997, 
showing that the veteran experienced social or industrial 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks nor that he experienced definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people due to a psychiatric disorder.

3.  Prior to May 9, 1997, the veteran experienced mild social 
and industrial impairment.

4.  The veteran did not experience coronary artery disease 
during service.

5.  The veteran's coronary artery disease is not a result of 
or proximately due to a service-connected disability, 
including post-traumatic stress disorder.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent prior to May 
9, 1997, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.130, Diagnostic Code 9411 (2004).

2.  Coronary artery disease was not incurred in service nor 
was it caused by a service-connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran is currently rated as 100 percent disabled as a 
result of post-traumatic stress disorder; this rating is 
effective as of May 9, 1997, the date on which the veteran 
first sought psychiatric treatment subsequent to his 
discharge from service.  He asserts that the 100 percent 
rating, or at least a rating higher than 10 percent, should 
be in effect for the entire period for which service-
connection has been granted.  As such, the Board must 
consider whether criteria for a rating higher than 10 percent 
has been met for any time period between the date of 
application, September 30, 1994, and May 9, 1997.

The veteran's post-traumatic stress disorder has been 
evaluated under Diagnostic Code 9411 of 38 C.F.R. 
Section 4.130, which uses a general rating formula for 
mental disorders outlined in Diagnostic Code 9440.  The 
general rating formula for mental disorders is as follows:

Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own 
occupation, or own name...........100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; 
obsessional rituals which 
interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately 
and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
worklike setting); inability to establish and 
maintain effective relationships..............................70 
percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships......................50 
percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)......30 percent

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication.............10 percent

A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to 
require continuous medication............0 percent

During the course of this appeal, the regulations for 
evaluation of post-traumatic stress disorder were amended.  
Prior to the change in the regulations effective November 7, 
1996, criteria for evaluating post-traumatic stress disorder 
was set out in 38 C.F.R. Section 4.132, Diagnostic Code 9411, 
as follows:

The attitudes of all contacts except the most 
intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought 
or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment........................................................100 percent

Ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such 
severity and persistence that there is severe 
impairment in the ability to obtain or retain 
employment...........................70 percent

Ability to establish and maintain effective or 
favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable 
industrial impairment...50 percent

Definite impairment in the ability to establish or 
maintain effective and wholesome relationships with 
people.  The psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite 
industrial impairment.... ........................................................................30 
percent

Less than the criteria for the 30 percent rating 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial 
impairment..........................................................10 percent

There are neurotic symptoms which may somewhat 
adversely affect relationships with others but 
which do not cause impairment of working 
ability......................................................0 percent

The evidence of record clearly shows that the veteran was a 
medic during his period of service in the Republic of Vietnam 
and that he was treated for situational depression during 
service.  He received an honorable discharge in December 1970 
and did not seek psychiatric treatment until May 9, 1997.

The medical record shows that the veteran was treated for 
various complaints, primarily of back pain, in the 1970's and 
1980's.  On one occasion in 1978, he was prescribed an anti-
depressant and it was noted that he had depression.  A 
treatment record dated in March 1985, includes complaints of 
stomach pains and nervousness with a notation that the 
veteran felt like he was going to have a breakdown.  

The veteran submitted an application for VA compensation 
benefits in September 1994 and listed his disabilities as 
back, feet and nerves.  The only treatment for nerves listed 
on the application was during service.

Treatment records dated in August 1995 reflect complaints of 
headaches.  The treating neurologist noted that the veteran 
was very anxious about his headache syndrome.  There is no 
suggestion of psychiatric disorder.

The veteran underwent VA examination in August 1995 and 
related that he was self-employed with a history of various 
jobs in the construction industry.  He stated that he had 
never sought psychiatric treatment and his primary concern at 
the time of examination was that he would become too limited 
as a result of a back injury to make a living.  The veteran 
displayed no significant signs of anxiety and/or depression 
at the examination and the examiner was unable to find that 
the veteran met diagnostic criteria for a psychiatric 
diagnosis.  The examiner reviewed the veteran's service 
medical records and claims folder and opined that the veteran 
had an acute situational disorder during service that did not 
persist after his discharge.  A Global Assessment of 
Functioning (GAF) score of 85 was assigned.

As noted above, the veteran first presented for psychiatric 
treatment in May 1997.  At that time, he related that he had 
never been happy, that he had nightmares and intrusive 
thoughts of his experiences in Vietnam, and that his thoughts 
of service had increased.  A GAF of 60 was assigned at that 
time and the veteran began treatment for post-traumatic 
stress disorder.  In March 1998, one of the veteran's 
treating psychiatrists stated that he had become convinced 
that had he seen the veteran at any time in the previous 
twenty years, he would have found the veteran to be 
incompetent.  The psychiatrist noted that it appeared likely 
that the veteran only recently submitted to treatment because 
of suicidal ideation and severe depression with a growing 
sense of desperation.

The veteran submitted an application for Social Security 
Administration disability benefits in August 1997.  Based on 
that application, he was awarded benefits effective October 
1, 1995, due to post-traumatic stress disorder, major 
depression, headaches and spinal impairments.  

Given the evidence as outlined above, the Board finds that 
evidence does not support a conclusion that the criteria for 
a rating higher than 10 percent for post-traumatic stress 
disorder were met prior to May 9, 1997.  The notations of 
depression in 1978 and of nervousness with a sense that a 
breakdown was imminent in 1985 are an insufficient basis to 
conclude that the veteran experienced social and/or 
industrial impairment as a result of a psychiatric disorder 
many years later, between the effective date of service 
connection in July 1995 and the effective date of the 100 
percent rating in May 1997.  

The veteran's assertions that he had difficulty working for 
others and that he had problems with his personal 
relationships, standing on their own, are also insufficient 
upon which to base a finding that the veteran experienced 
more than mild social and industrial impairment as the 
veteran is not competent to offer medical opinions and there 
is no evidence to support the assertions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

There is only one psychiatric report that contemporaneously 
describes the veteran's current disability for the period in 
question, that is, between July 1995 and May 1997.  The 
August 1995 VA psychiatric report was primarily concerned 
with determining whether the veteran then met the diagnostic 
criteria for any psychiatric disorder, for the purposes of 
establishing service connection.  Nonetheless, it also 
describes the veteran's psychiatric impairment and assigned a 
GAF score of 85, which signifies absent or minimal symptoms. 
See Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, Washington, D.C., American Psychiatric 
Association (1994) (DSM-IV).

The Board acknowledges that the March 1998 report of Dr. 
Green, which also provided the basis for the award of Social 
Security benefits from October 1995, contains the opinion 

I come to be convinced that had I seen 
[the veteran] at any time in the last 20 
years, I would have found him incompetent 
without apt and successful treatment.

Dr. Green specifically noted that the veteran's growing sense 
of desperation is what finally drove him to treatment, thus 
suggesting that the veteran's psychiatric symptoms had been 
increasing over time.  Unfortunately, the psychiatrist did 
not comment on the finding by a psychiatrist in August 1995 
that the veteran did not meet criteria for a psychiatric 
diagnosis and had a GAF of 85, a score that is indicative of 
only minimal symptoms and good functioning in all areas.

In weighing the evidence, the Board gives greater weight to 
the contemporaneous findings of the psychiatric examiner in 
August 1995 than to the estimate of Dr. Green -- made in 1998 
and based on the history given by the veteran and the 
examination findings at that time -- concerning the level of 
the veteran's disability for the period before May 1997.  

The evidence available to the Board -- upon which it must 
determine if rating criteria are met for a rating higher than 
10 percent for the time period between the effective date of 
service connection in July 1995 and May 9, 1997, the 
effective date of the schedular 100 percent rating - consists 
primarily of the veteran's statements concerning his level of 
disability at that time, a contemporaneous psychiatric 
examination report finding no psychiatric disorder in 1995, 
and a medical opinion dated subsequent to May 1997 that does 
not include a reference to the one psychiatric evaluation 
that took place prior to May 1997.  As noted above, the only 
time the veteran submitted for psychiatric examination prior 
to May 1997, he was found to be functioning well in all areas 
of his life, to have no psychiatric disability, and to be 
primarily concerned with losing his ability to work because 
of physical impairment.  In fact, the examiner in 1995 
specifically noted that the veteran then reported that his 
frequent and recurring back pains were the primary reason 
that he had been unable to work in a variety of places.  Even 
accepting that the veteran may have been minimizing his 
psychiatric symptoms at that examination, it is significant 
to note that the psychiatrist conducting the examination 
could detect no significant signs or anxiety or depression at 
the examination, much less evidence of other symptoms such as 
memory impairment or thought disorder.

The veteran was found to have post-traumatic stress disorder 
in 1997.  And, in 1998, it was determined that the veteran 
presented as incompetent.  Although Dr. Green was convinced 
that he would have found the veteran  incompetent at any time 
in the past 20 years, that opinion was based on a conclusion 
that the veteran had been as bad off during the twenty years 
prior as he was when he finally sought treatment.  
Unfortunately, that conclusion is contradicted by the medical 
evidence of record showing that the veteran had a GAF of 85 
in 1995 and did not then meet diagnostic criteria for a 
current psychiatric diagnosis, as well as by the evidence 
that he was able to continue working at various jobs until 
October 1995.

Although the Board certainly finds the veteran credible in 
his portrayal of his despair and depression since his 
discharge from service, the Board gives greater weight to the 
contemporaneous evidence of the level of the veteran's 
disability during the period in question, from 1995 to 1997, 
rather than to the later opinion of Dr. Green.  Given the 
more contemporaneous evidence of the level of the veteran's 
psychiatric disability, the Board can only find that the 
veteran experienced mild social and industrial impairment 
prior to the date on which he sought psychiatric care, May 9, 
1997.  The Board notes that it may only consider independent 
medical evidence of record to support its findings and cannot 
render its own medical conclusions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  Thus, because the veteran's 
contentions alone do not constitute competent medical 
opinions and the only medical finding with respect to the 
level of the veteran's impairment prior to May 1997 reflects 
the absence of psychiatric disorder, the veteran's request 
for a rating higher than 10 percent prior to May 9, 1997, 
must be and hereby is denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

Although the veteran asserts that he became totally 
unemployable because of his service-connected psychiatric 
disability in 1995, he has not identified any specific 
factors which may be considered to be exceptional or unusual 
in light of VA's schedule of ratings for the timeframe prior 
to May 9, 1997, and the Board has been similarly 
unsuccessful.  For the time period in question, the veteran 
did not require frequent periods of hospitalization for his 
psychiatric disability and there are no treatment records to 
suggest the presence of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by symptoms of post-traumatic 
stress disorder would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. Section 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Consequently, the Board finds that the staged ratings 
currently assigned adequately reflect the clinically 
established impairment experienced by the veteran as a result 
of his post-traumatic stress disorder and no additional 
staged ratings or an increase in ratings is warranted.  
Accordingly, the veteran's appeal is denied.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).

The veteran's service medical records are void of any 
complaints of and/or treatment for coronary artery disease.  
He has been treated for hypertension in recent years.  
Additionally, the veteran experienced a myocardial infarction 
in January 1999 and has been treated for coronary artery 
disease since that time.  

In July 2000, the veteran's private treating cardiologist 
submitted a letter to VA stating that research had shown an 
association between cardiac events and both physical and 
emotional stress, but that a definite statement regarding an 
actual association was impossible.  Thus, the cardiologist 
requested that the veteran be considered for appropriate 
benefits because the association between stress and coronary 
disease seemed strong.

In March 2004, the veteran underwent VA examination and 
related that he had not experienced any chest pain since his 
January 1999 myocardial infarction, that he only had chest 
tightness with emotional distress.  Following a complete 
review of the veteran's claims folder and examination of the 
veteran, the examiner rendered the diagnostic assessment of 
asymptomatic coronary artery disease.  The examiner opined 
that the veteran's coronary artery disease was most likely 
due to risk factors of genetic predisposition, tobacco use, 
hypertension, and hyperlipidemia; that there  was not a 
significant likelihood that coronary artery disease was a 
consequence of post-traumatic stress disorder.

Given the evidence as outlined above, the Board finds that 
the veteran's coronary artery disease did not begin during 
service as there is absolutely no mention of such a disease 
until almost thirty years after service.  Additionally, the 
veteran's coronary artery disease is not deemed to be the 
result of or proximately due to post-traumatic stress 
disorder as there is no medical opinion positively linking 
the two disabilities.  The Board acknowledges that the 
veteran's cardiologist reported that research showed an 
association between physical and emotional stress and cardiac 
events; however, an association between the two disabilities 
does not rise to the level of a causal relationship.  
Consequently, entitlement to service connection for coronary 
artery disease, to include as secondary to a service-
connected disability, is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claims here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made long before the VCAA was 
enacted and the VCAA notice was given to the veteran in 
January 2004.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in January 2004.  The Board finds that the 
information provided to the veteran specifically satisfied 
the requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letter stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran currently had a disability 
as a result of an in-service injury or disease and evidence 
that his disability was more severe than evaluated, (2) VA 
would obtain relevant records from any Federal agency and 
relevant records identified by the veteran, and (3) the 
veteran is responsible for supplying VA with sufficient 
information to obtain relevant records on his behalf and is 
ultimately responsible for submitting all relevant evidence 
not in the possession of a Federal department or agency.  The 
Board notes that although the Court in Pelegrini I and again 
in Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence and affording him examinations.  It 
appears that all known and available records relevant to the 
issues here on appeal have been obtained and are associated 
with the veteran's claims file and the veteran does not 
appear to contend otherwise.  Furthermore, the veteran was 
given the opportunity to testify before an RO hearing officer 
and/or the Board, but declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  



ORDER

An evaluation higher than 10 percent prior to May 9, 1997, 
for post-traumatic stress disorder is denied.

Service connection for coronary artery disease, to include as 
secondary to post-traumatic stress disorder, is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


